                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                                 4:19CR3140

       vs.
                                                                   ORDER
TRACY A. VERMELINE,

                     Defendant.


       Defendant has moved to continue the pretrial motion deadline, (Filing No. 38),
because Defendant and defense counsel need additional time to fully review the
discovery received before deciding if pretrial motions should be filed. The motion to
continue is unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 38), is granted.

      2)     Pretrial motions and briefs shall be filed on or before March 13, 2020.

      3)     Trial of this case remains scheduled to commence on April 6, 2020.

      4)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and the additional
             time arising as a result of the granting of the motion, the time between March
             6, 2020 and March 13, 2020 shall be deemed excludable time in any
             computation of time under the requirements of the Speedy Trial Act,
             because although counsel have been duly diligent, additional time is
             needed to adequately prepare this case for trial and failing to grant
             additional time might result in a miscarriage of justice. 18 U.S.C. §
             3161(h)(1) & (h)(7). Failing to timely object to this order as provided under
             this court’s local rules will be deemed a waiver of any right to later claim the
             time should not have been excluded under the Speedy Trial Act.

      Dated this 9th day of March, 2020.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
